Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 30th, 2022 has been entered. Claims 1, 4-6, 9-14, 16-18, and 20 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 4-6, 9-14, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1 recites a method of organizing human activity because the claim recites a method that includes obtaining itinerary data for shipments of cargo, generating vehicle location data, and analyzing the data to identify probable transshipment locations, determine that the vehicle location data indicates current or future presence at a probable transshipment location, predict that the probable transshipment location will be a transshipment location.  This is a method of managing relationships or interactions between people (e.g., cargo carriers and cargo recipients).  The mere nominal recitation of a computing system and computing devices does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of obtaining, generating, and analyzing in a computer environment.  The claimed computing system and computing devices are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. 
	Claim 1 includes the additional elements of training a machine learning model and inserting the transshipment location into a data record.  These additional elements do not integrate the judicial exception into a practical application.  Instead, the training of a model and storing of data merely add insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of obtaining, generating, and analyzing in a computer environment.  In addition, the process of training a machine learning model is well-understood routine and conventional activity.  The specification demonstrates the well-understood, routine, conventional nature of the additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).  As described in paragraph [0066] “system 102 can store or include one or more machine-learned models 110 (e.g., any of the models discussed herein). For example, the models 110 can be or can otherwise include various machine-learned models such as a random forest model; a logistic regression model; a support vector machine; one or more decision trees; a neural network; and/or other types of models including both linear models and non-linear models. Example neural networks include feed-forward neural networks, recurrent neural networks (e.g., long short-term memory recurrent neural networks), convolutional neural networks, or other forms of neural networks.  Paragraph [0076] of Applicant’s disclosure further provides that “[t]he model trainer 160 can train the machine-learned models 110 and/or 140 using one or more training or learning algorithms. One example training technique is backwards propagation of errors ("backpropagation"). For example, a loss function can be backpropagated through the model(s) to update one or more parameters of the model(s) (e.g., based on a gradient of the loss function). Various loss functions can be used such as mean squared error, likelihood loss, cross entropy loss, hinge loss, and/or various other loss functions.”  
	Furthermore, the process of storing data is a judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 4-6 and 9-13 are directed to substantially the same abstract idea as claim 1 (managing relationships or interactions between people) and are rejected for substantially the same reasons.  
Claim 4 further defines that the set of different shipping vehicles is related to the shipping vehicle via shared inclusion within a carrier network.  Claims 5 and 6 further define how the vehicle location data is accessed, how vehicle location data is refined, and how the transshipment 33location is predicted based on refined vehicle schedule data and the refined vehicle location data.  Claims 9 and 10 further define predicting an additional transshipment location and a current location of the cargo based on the transshipment location.  Claims 11 and 12 further define predicting an updated discharge date of the cargo at the destination location, and alerting a shipper when the updated discharge date fails to satisfy a target discharge date.  Claim 13 further defines that the shipping vehicle loads the item of cargo at the origin location.  These limitations are all directed to a method of managing relationships or interactions between people (e.g., cargo carriers and cargo recipients).  Thus, claims 4-6 and 9-13 are directed to substantially the same abstract idea as claim 1 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 4-6 and 9-13 describe neither a practical application of nor significantly more than the abstract idea.
	Claims 14 and 20 recite a method of organizing human activity because the claims recites a method that includes generating vehicle location data, obtaining itinerary data for shipments of cargo, and analyzing the data to identify probable transshipment locations, determine that the vehicle location data indicates current or future presence at a probable transshipment location, predict that the probable transshipment location will be a transshipment location.  This is a method of managing relationships or interactions between people (e.g., cargo carriers and cargo recipients).  The mere nominal recitation of a computing system, computing devices, location devices, and processors does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concepts of generating, obtaining, and analyzing in a computer environment.  The claimed computing system, computing devices, location devices, and processors are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application.
	Claims 14 and 20 include the additional elements of training a machine learning model and inserting the transshipment location into a data record.  These additional elements do not integrate the judicial exception into a practical application.  Instead, the training of a model and storing of data merely add insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of generating, obtaining, and analyzing in a computer environment.  In addition, the process of training a machine learning model is well-understood routine and conventional activity.  The specification demonstrates the well-understood, routine, conventional nature of the additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).  As described in paragraph [0066] “system 102 can store or include one or more machine-learned models 110 (e.g., any of the models discussed herein). For example, the models 110 can be or can otherwise include various machine-learned models such as a random forest model; a logistic regression model; a support vector machine; one or more decision trees; a neural network; and/or other types of models including both linear models and non-linear models. Example neural networks include feed-forward neural networks, recurrent neural networks (e.g., long short-term memory recurrent neural networks), convolutional neural networks, or other forms of neural networks.  Paragraph [0076] of Applicant’s disclosure further provides that “[t]he model trainer 160 can train the machine-learned models 110 and/or 140 using one or more training or learning algorithms. One example training technique is backwards propagation of errors ("backpropagation"). For example, a loss function can be backpropagated through the model(s) to update one or more parameters of the model(s) (e.g., based on a gradient of the loss function). Various loss functions can be used such as mean squared error, likelihood loss, cross entropy loss, hinge loss, and/or various other loss functions.”  
	Furthermore, the process of storing data is a judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 16-18 are directed to substantially the same abstract idea as claim 14 (managing relationships or interactions between people) and are rejected for substantially the same reasons.  
Claim 16 further defines that the set of different shipping vehicles is related to the shipping vehicle via shared inclusion within a carrier network.  Claims 17 and 18 further define how the vehicle location data is accessed and refining the vehicle location data based on historical vehicle data.  These limitations are all directed to a method of managing relationships or interactions between people (e.g., cargo carriers and cargo recipients).  Thus, claims 16-18 are directed to substantially the same abstract idea as claim 14 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 16-18 describe neither a practical application of nor significantly more than the abstract idea.
Allowable over Prior Art
Claims 1, 4-6, 9-14, 16-18, and 20 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 1, 14, and 20 would be allowable for disclosing analyzing, by the machine learning model, the itinerary data and the vehicle location data to:  identify a plurality of probable transshipment locations that are sorted based on a respective frequency with which the respective probable transshipment location was previously used for transshipment, determine that the vehicle location data indicates a first current or future presence of the shipping vehicle at a first probable transshipment location of the plurality of probable transshipment locations, the first probable transshipment location having the highest frequency use for transshipment of the plurality of probable transshipment locations.  
	Berdinis teaches identifying a plurality of probable transshipment locations based on expected future locations of trucks (see [0084]).  However, the cited art does not teach that that the probable transshipment locations are sorted based on a respective frequency with which the respective probable transshipment locations were previously used for transshipment. AFD
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn.
Regarding the 35 U.S.C. 101 rejections, Applicant argues that 
claim 1 includes limitations that fall outside the subject matter groupings of abstract ideas, including mathematical concepts, certain methods of organizing human activity, and mental processes. In particular, as discussed in the Examiner Interview, representative claim 1 recites, inter alia, generating, by a set of location devices respectively located on the shipping vehicle and a set of different shipping vehicles,
vehicle location data describing a set of locations respectively of the shipping vehicle and the set of different shipping vehicles.  At least this limitation (i.e., the set of location devices) falls outside the subject matter groupings of abstract ideas.

(p. 12, para. 2-3).
	Under the Step 2A, Prong 1 inquiry, it does not matter if “claim 1 includes limitations that fall outside the subject matter groupings of abstract ideas” (i.e., additional elements to be evaluated under Prong 2) if claim 1 also includes limitations directed to an abstract idea.  As discussed more fully above, claim 1 includes both an abstract idea and limitations that fall outside the subject matter groupings of abstract ideas.
Applicant argues that the claims “integrate any recited abstract idea into a practical application because the claims recite specific steps that accomplish a result that realizes an improvement in technologies or technical fields, namely shipping management systems and the training of machine learning models” (p. 12, para. 4 – p. 13, para. 1).  
	First of all, the training of machine learning models merely adds insignificant extra-solution activity to the judicial exception.  As described more fully above, the process of training a machine learning model is well-understood, routine, and conventional activity.  The specification demonstrates the well-understood, routine, conventional nature of the additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).
	In addition, any purported improvements to a shipping management system does not provide an improvement to the functioning of a computer or to any other technology or technical field with respect to MPEP 2106.05(a).  Such an improvement is at best an improvement to a method of managing relationships or interactions between people (e.g., cargo carriers and cargo recipients) implemented via the generically recited devices and not an improvement to any of those devices or any technology associated with those devices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628